Citation Nr: 1424490	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar sprain with degenerative disc disease at L4-L5.

2.  Entitlement to rating in excess of 20 percent (effective December 14, 2010) for lumbar sprain with degenerative disc disease at L4-L5.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to May 1994, from April 1996 to August 1996, and from October 1999 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in March 2013.  In November 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand found that the May 2005, December 2006, and December 2010 VA examination reports were all inadequate because the examiners failed to comment on the functional loss of use of the lumbar spine due to pain on repetitive motion and during flare-ups.  
	
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Board finds that the claims must be remanded for a new examination for the purpose of determining the current severity of the Veteran's lumbar sprain with degenerative disc disease at L4-L5.  Unfortunately, a current examination is not going to provide insight into the severity of the Veteran's disability prior to December 14, 2010.  Consequently, the Board finds that (in accordance with the Joint Motion for Remand) the examiner should clarify the Veteran's level of disability prior to December 14, 2010 as evidenced in the May 2005 and December 2006 examination reports.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of (a) determining the current severity of his lumbar sprain with degenerative disc disease at L4-L5; (b) determining the severity of his lumbar sprain disability prior to December 14, 2010; and (c) determining whether the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Using the May 2005 and December 2006 VA examination reports (as well as the Veteran's lay statements) as a guide, the examiner should attempt to express the additional functional limitation in terms of the degree of additional limitation prior to December 14, 2010.

Even if no flare-ups are reported at the current examination, the examiner must still consider and estimate the degree of additional functional impairment with respect to flare-ups reported during the earlier part of the appeals period.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



